JUDGMENT

PER CURIAM.
This appeal was considered on the record from the United States District Court for the District of Columbia and on appellant’s brief and supplemental brief and appendix. See Fed. R.App. P. 34(a)(2); D.C.Cir. Rule 34(j). It is
ORDERED AND ADJUDGED that the district court’s order filed August 24, 2012 be affirmed. The district court did not abuse its discretion in denying appellant’s motion for reconsideration of the dismissal of his complaint. See Firestone v. Firestone, 76 F.3d 1205, 1208 (D.C.Cir.1996). The complaint was properly dismissed because appellant’s damages claims are barred by judicial immunity. See Mireles v. Waco, 502 U.S. 9, 112 S.Ct. 286, 116 L.Ed.2d 9 (1991). Although appellant asserts that the intent of the complaint was to hold the United States and Department of Justice liable as proper defendants, he has provided no basis for their liability.
Pursuant to D.C. Circuit Rule 36, this disposition will not be published. The Clerk is directed to withhold issuance of the mandate herein until seven days after resolution of any timely petition for rehearing or petition for rehearing en banc. See Fed. R.App. P. 41(b); D.C.Cir. Rule 41.